— Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered December 14, 1990, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination denying him disability retirement, and dismissed the petition, unanimously affirmed, without costs.
The record supports the determination of the Board of Trustees that the petitioner was not disabled. In such matters, the Board of Trustees is entitled to rely upon the medical conclusions of the Medical Board (Matter of Canfora v Board of Trustees of Police Pension Fund, 60 NY2d 347, 351). Here, the Medical Board considered petitioner’s condition five times, over a five year period, and each time determined he was not disabled. Concur — Milonas, J. P., Rosenberger, Kupferman, Ross and Smith, JJ.